Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 1 of 15 Pageid#: 1



                                                              6/25/20




                                                 1:20MJ90
Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 2 of 15 Pageid#: 2
Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 3 of 15 Pageid#: 3
Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 4 of 15 Pageid#: 4
Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 5 of 15 Pageid#: 5
Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 6 of 15 Pageid#: 6
Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 7 of 15 Pageid#: 7
Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 8 of 15 Pageid#: 8
Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 9 of 15 Pageid#: 9
Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 10 of 15 Pageid#: 10
Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 11 of 15 Pageid#: 11
Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 12 of 15 Pageid#: 12
Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 13 of 15 Pageid#: 13
Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 14 of 15 Pageid#: 14
Case 1:20-mj-00090-PMS Document 1 Filed 06/25/20 Page 15 of 15 Pageid#: 15
